Citation Nr: 9929137	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-03 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from 
January 1972 to February 1979.

The veteran requested and was scheduled for a hearing before 
the Board at the RO on March 5, 1999.  He had been notified 
of the time of the scheduled hearing.  He was also informed 
him that he could request a change in the hearing date up to 
two weeks prior to the scheduled hearing, that the request 
must be in writing, and must explain why a new hearing date 
was necessary as provided in 38 C.F.R. § 20.704 (1998).  A VA 
Form 119, Report of Contact, shows that on February 26, 1999, 
the veteran contacted the RO via telephone and requested a 
postponement of his hearing.  No reason for rescheduling was 
not provided.  The veteran's representative was contacted on 
March 4, 1999 and reminded of the following day's scheduled 
hearing.  The veteran did not appear for the scheduled 
hearing.  In the absence of good cause, the request for a 
further hearing may not be granted and the hearing request in 
this case is considered to have been withdrawn.  See 
38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  The veteran had complaints of low back pain in September 
1978 during service and was diagnosed with muscle strain.

2.  The veteran's spine was normal on the December 1978 
separation examination.

3.  Post-service private medical records show that the 
veteran has a disc herniation of the L5-S1 vertebrae.

4.  Competent medical evidence has not been submitted to 
establish a link between the veteran's in-service muscle 
strain and his post-service lumbosacral disc disease.



CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's central contention is that he has a current low 
back disability as a result of an in-service injury to his 
lower back.  Specifically, in his November 1997 claim, the 
veteran stated that he injured his back at Ft. Drum, New York 
in 1978 and received treatment at a private hospital at 
Watertown, New York.  The veteran also stated in a March 1998 
substantive appeal that he received treatment for his back 
disorder at a military hospital in Ft. Knox.  He did not 
indicate dates of treatment.

A September 1978 entry in the service medical records shows 
that the veteran complained of lower back pain that began 
three days previously.  The veteran related that he had 
lifted a heavy object, which precipitated the pain.  It was 
also noted that the veteran had been seen by a physical 
therapist earlier in the year with complaints of back pain.  
Objectively, there was tenderness bilaterally with increased 
pain with trunk movements.  There was no redness or swelling.  
Range of motion was described as within normal limits, and 
symmetry was likewise characterized as within normal limits.  
The veteran was diagnosed with muscle strain and referred to 
physical therapy.  The veteran's spine was noted to be normal 
on his separation examination in December 1978. 

An October 1990 private treatment record shows that the 
veteran developed pain in his left lower back two days 
previously.  He reported that he had worked about 95 hours 
over the previous two weeks performing heavy labor, including 
pulling cable as a telephone technician.  The veteran was 
diagnosed with acute strain.  A July 1996 treatment record 
from the University of Michigan Hospital noted that the 
veteran had an acute back strain that originated when he 
dropped a rototiller.  A September 1996 entry shows a two-
and-a-half month history of right lower extremity pain.  A 
September 1996 record from the University of Michigan 
Hospital shows that the veteran had a right paracentral disc 
herniation of the L5-S1 vertebrae, resulting in impingement 
on an existing right S1 nerve root.  Other records dated 
during the 1990's include complaints pertaining to back pain 
without reference to any relationship to service or in-
service injury.

In correspondence dated June 1998, the RO asked the veteran 
to provide them with the name and address of the private 
hospital in Watertown, New York that treated him during 
service for his back disorder.  That correspondence also 
requested that he provide them with the name of the Ft. Knox 
military hospital that provided treatment.  The veteran did 
not respond to this request.

A review of the above-cited records does not reveal any 
medical nexus or link between current low back problems, 
including a disc herniation, and the veteran's in-service 
injury.  To the contrary, treatment providers have noted 
post-service injuries.  Only the veteran has provided a 
relationship to service.  However, as a layperson, the 
veteran is not competent to provide a medical opinion, such 
as an opinion on medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

In the absence of a nexus between the veteran's in-service 
injury in 1978 and a post-service low back disorder, and in 
the absence of continuity of symptomatology between the 
veteran's in-service injury that has been identified as 
chronic by a medical authority, the Board finds that the 
veteran's claim is not well grounded.  In doing so, the Board 
notes that it has not been made aware of any outstanding 
evidence which could serve to well ground the claim.  In any 
event, the VA has no duty to assist in the absence of a well-
grounded claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).  Finally, there is no further duty 
on the part of VA to inform the veteran of the evidence 
necessary to complete his application for the benefit sought.  
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997).  The veteran, of course, may apply to 
reopen his claim at any time with new and material evidence, 
especially evidence such as a doctor's letter relating a low 
back disorder to service.  


ORDER

Service connection for a low back disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

